            Case 1:20-cr-00171-TNM Document 12 Filed 01/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                     :
                                                  :
       v.                                         :   1:20-cr-171-TNM-1
                                                  :
FRANK CAPORUSSO                                   :
         Defendant.                               :

                          JOINT MOTION TO CONVERT
                  CHANGE OF PLEA HEARING TO STATUS HEARING

       Frank Caporusso, by and through counsel, and the United States, through the United

States Attorney’s Office for the District of Columbia, respectfully move this Court to convert the

change of plea hearing in this matter, currently scheduled for January 19, 2021 at 3:00 p.m., to a

status hearing. The parties also ask that a pre-plea guideline calculation be conducted by the U.S.

Probation Office to further assist the parties.

       1.       Mr. Caporusso is before this Court charged by indictment with two counts: 1)

Influencing, Impeding, or Retaliating Against a Federal Official by Threat in violation of 18

U.S.C. § 115(a)(1)(B) and 2) Interstate Communications in violation of 18 U.S.C. § 875(c).

       2.       The government has provided defense counsel with a large amount of electronic

discovery in this matter.

       3.       Counsel has had extreme difficulty in attempting to coordinate the review of the

discovery with Mr. Caporusso due to the COVID-19 pandemic and restrictions at the Central

Virginia Regional Jail.

       4.       The government has extended a plea offer and counsel cannot properly advise Mr.

Caporusso without reviewing discovery with him completely.
               Case 1:20-cr-00171-TNM Document 12 Filed 01/15/21 Page 2 of 2




          5.       Further, the parties are in continuing discussions regarding potential guideline

calculations, and jointly request that a pre-plea calculation be conducted by the U.S. Probation

Office.

          WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

convert the change of plea hearing in this matter, currently scheduled for January 19, 2021 at

3:00 p.m., to a status hearing.



                                                         Respectfully submitted,

                                                         ____/s/_______________________
                                                         David Benowitz
                                                         D.C. Bar No. 451557
                                                         Price Benowitz LLP
                                                         409 Seventh Street, NW
                                                         Suite 200
                                                         Washington, DC 20004
                                                         david@pricebenowitz.com
                                                         Counsel for Frank Caporusso



                                                         ____/s/_______________________
                                                         Rachel Fletcher
                                                         Assistant United States Attorney
                                                         United States Attorney’s Office
                                                         555 4th Street, NW
                                                         Washington, D.C. 20530
                                                         Rachel.fletcher@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of January 2021, I caused a true and correct copy of
the foregoing Joint Motion to be delivered via CM/ECF to Assistant United States Attorney
Rachel Fletcher, United States Attorney’s Office, 555 4th Street, NW, Washington, D.C. 20530.

                                                         ____/s/_______________________
                                                         David Benowitz
